DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the claims filed 11/22/2019.
Claims 21-42 are currently pending; Claims 32-42 have been withdrawn; Claims 21-31 have been elected without traverse and are being examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The submitted IDS forms have been considered. See the attached PTO 1449 forms. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-23 and 25-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaeser et al. US 8,980,347.
Regarding claim 22: 
Kaeser teaches a method for applying a sealing member (4) to a capsule (1) intended for preparation of a beverage in a device for making beverages (abstract), wherein the capsule includes a body (3) having a bottom wall (3b/3c), a side wall (3a) and a flange-like rim (2) which extends from the side wall, the method comprising: 
applying a charge of a sealing composition (4) in a viscous state on the flange-like rim (abstract), and 
compression moulding the charge of the sealing composition against the flange-like rim (col. 12, lines 5-14; see compression moulding of 4 between 2 and 23 in FIG. 7). 
Regarding claim 23: 
Kaeser teaches the method according to claim 22, as discussed above, wherein the flange-like rim has a rear face (2), directed towards the bottom wall of the body, and a front face, opposite to the rear face, and wherein the charge, during the compression moulding, is made to adhere at least to the rear face of the flange-like rim  (see FIG. 7). 
Regarding claim 25: 
Kaeser teaches the method according to claim 22, as discussed above, wherein applying the charge comprises: passing the sealing composition through an annular orifice (11a); cutting off the sealing composition fed out of the annular orifice in order to obtain the charge, and delivering the charge onto a surface of the flange-like rim (see FIGS. 4a and 4c). 
Regarding claim 26: 
Kaeser teaches the method according to claim 22, as discussed above, wherein 
compression moulding the charge comprises: moving one or more elements of a mould (e.g. 23c) close to the flange-like rim to form a shaping cavity which includes the charge and surrounds at least part of the flange-like rim, and compressing the charge by means of a movable presser (23) to force the sealing composition of the charge to occupy the entire shaping cavity. 
Regarding claim 27: 
Kaeser teaches the method according to claim 26, as discussed above, comprising: supporting the capsule with an abutment element (20) which contributes to forming the shaping cavity and supports the capsule on an outer portion of the flange-like rim. 
Regarding claim 28: 
Kaeser teaches the method according to claim 27, as discussed above, wherein the flange-like rim is in contact with the abutment element by a plurality of teeth (22) of the abutment element which are angularly spaced and positioned outside an uninterrupted inner annular portion of the shaping cavity. 
Regarding claim 29: 
Kaeser teaches the method according to claim 22, as discussed above, comprising: stably joining a lid (25) to the body by sealing the lid to a front face of the flange-like rim in an inner annular zone of the front face, surrounded by an outer zone (2) of the front face which is covered by the sealing member. 
Regarding claim 30: 
Kaeser teaches the method according to claim 22, as discussed above, comprising: stably joining a lid (25) to the sealing member to close the capsule body with, enclosed therein, the infusion material (21) needed to make the beverage. 
Regarding claim 31: 
Kaeser teaches the method according to claim 22, as discussed above, comprising: stably joining the lid (25) to the body directly on a front face of the flange-like rim, wherein the sealing member is superposed on an outer edge of the lid (shown in FIG. 7).
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach wherein the charge is applied by placing the charge itself on the front face of the flange-like rim and wherein, during the compression moulding, the sealing composition making up the charge is made to migrate around an end edge of the flange-like rim so as to adhere to both the front face and the rear face of the flange-like rim. It is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731